                                          Case 5:20-cv-05799-LHK Document 194 Filed 09/21/20 Page 1 of 2




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                                                       UNITED STATES DISTRICT COURT
                                   8
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         SAN JOSE DIVISION

                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                       Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                                                                              ORDER RE: SUPPLEMENTAL
                                  13                                                          PRELIMINARY INJUNCTION BRIEFS
                                                 v.                                           AND PRODUCTION OF SECRETARY
                                  14                                                          ROSS DOCUMENTS
                                         WILBUR L. ROSS, et al.,
                                  15
                                                        Defendants.
                                  16
                                  17
                                              Pursuant to Plaintiffs’ request, ECF No. 189, instead of filing two supplemental briefs
                                  18
                                       totaling 15 pages at 8 p.m. today and 9 a.m. tomorrow Pacific Time, the parties shall file one 15
                                  19
                                       page supplemental brief tomorrow, September 22, 2020, at 9 a.m. Pacific Time.
                                  20
                                              The parties shall file as an exhibit to their supplemental briefs a timeline of when and how
                                  21
                                       the Replan was created and adopted and when and how the agency considered the statutory
                                  22
                                       deadlines for the Covid-19 Plan and the Replan. The parties shall cite specific Bates numbers for
                                  23
                                       documents that support events in their timeline.
                                  24
                                              Finally, the Court orders Defendants to file a pdf file with all documents from the
                                  25
                                       September 13 and 18, 2020 productions that were authored, sent or received by Secretary Ross by
                                  26
                                       September 21, 2020 at 10 p.m. Pacific Time, with each document bookmarked or internally linked
                                  27
                                  28                                                      1
                                       Case No. 20-CV-05799-LHK ORDER RE: SUPPLEMENTAL PRELIMINARY INJUNCTION BRIEFS AND
                                       PRODUCTION OF SECRETARY ROSS DOCUMENTS
                                          Case 5:20-cv-05799-LHK Document 194 Filed 09/21/20 Page 2 of 2




                                   1   for easy navigation.

                                   2   IT IS SO ORDERED.

                                   3
                                   4   Dated: September 21, 2020

                                   5                                            ______________________________________
                                                                                LUCY H. KOH
                                   6                                            United States District Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                             2
                                       Case No. 20-CV-05799-LHK ORDER RE: SUPPLEMENTAL PRELIMINARY INJUNCTION BRIEFS AND
                                       PRODUCTION OF SECRETARY ROSS DOCUMENTS
